Citation Nr: 1231817	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1935 to December 1945 and from April 1946 to August 1955.  The Veteran died in May 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In a June 2009 decision, the Board denied the claim on appeal.  The appellant appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a September 2009 Appellee's Motion for Remand (Appellee's Motion), the Court remanded this appeal in September 2009 for development in compliance with the Appellee's Motion.  In a November 2009 decision, the Board vacated the June 2009 decision and denied the claim on appeal a second time.  The appellant appealed the second decision to the Court.  Based on a March 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in March 2011 for development in compliance with the Joint Motion.  By a July 2011 decision, the Board vacated its November 2009 decision and remanded the claim for additional development in compliance with the Joint Motion.

The appeal is again remanded to the RO.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

In July 2011, the Board remanded the appellant's claim for entitlement to service connection for the cause of the Veteran's death to the RO for additional development, including a VA opinion.  Although the RO had previously obtained a VA opinion addressing the etiology of the cause of the Veteran's death, as noted in the July 2011 remand, the Court found that the February 2008 VA medical opinion was inadequate because it failed to provide any rationale for the ultimate conclusion that the medications that the Veteran was taking to treat his service-connected multiple joint arthritis could not have caused or contributed to his death.  Thus, the Board requested that the RO obtain a new VA opinion addressing the etiology of the cause of the Veteran's death.  In compliance with the Board's July 2011 remand, the RO obtained a new VA opinion in September 2011.  However, the opinion provided in the September 2011 report is also insufficient, as it does not provide any supporting explanation or rationale for the ultimate conclusion reached.  38 C.F.R. §§ 3.312(c)(3), 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

While the September 2011 VA examiner opined that the Veteran's service-connected multiple joint arthritis and his medications for arthritis did not cause or contribute to his death, the examiner did not provide any explanation or rationale discussing why the Veteran's service-connected disorders could not have caused or contributed to his death.  The examiner merely noted that the Veteran was 92 at the time of his death, that his death certificate listed cholangitis and hypertension as his cause of death, and that the Veteran did not note any acute problem during his last medical appointment in December 2005.  These facts do not explain or support the VA examiner's conclusion.  Accordingly, the Board finds the September 2011 VA opinion to be inadequate.  Thus, the RO must obtain a new VA opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a new VA medical opinion from an appropriate specialist as to whether the Veteran's service-connected multiple joint arthritis caused or contributed substantially or materially to the cause of his death.  The examiner must be provided with, and review, the entire claims file and all Virtual VA records in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether the Veteran's service-connected multiple joint arthritis caused or contributed substantially or materially to the cause of his death.  In providing this opinion, the examiner must state whether the Veteran's service-connected multiple joint arthritis or the medications he was taking for treatment of the multiple joint arthritis (1) contributed substantially or materially to the Veteran's death, (2) combined with another disability to cause the Veteran's death, (3) aided or lent assistance to the production of death, or (4) caused debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the primary cause of his death.  All opinions provided must be supported by a complete rationale and explanation of the basis for each opinion.  If any of the above requested opinions cannot be made without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The VA opinion obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  THE APPELLANT'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded expeditious treatment. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


